DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Initial Remarks
	This action is in response to communication: 09/16/2021.  Claims 1-6, 9-18 and 21 are pending.  Claims 1 and 13 have been amended, claims 7-8 and 19-20 have been canceled, claims 22-24 were previously withdrawn and now canceled subject to the application in condition for allowance/election without traverse (see MPEP 821.02).  No claims have been added.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-24 directed to invention non-elected without traverse.  Accordingly, claims 22-24 have been cancelled (see the corresponding Examiner’s Amendment below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
22. (Canceled)
23. (Canceled)
24. (Canceled)

Response to Arguments
Applicant’s arguments (see pages 12-16) with respect to the claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “the system memory includes a flexible memory map, the flexible memory map having target-based protections for memory or memory-mapped input/output (I/O), wherein the requesting one circuitry component is associated with a first fixed memory map; at least one of the one or more IMR enforcement circuits is to cause the flexible memory map to emulate the first fixed memory map for use by the requesting one circuitry component; an additional distinct circuitry component of the multiple distinct circuitry components is associated with a distinct second fixed memory map; and at least one of the one or more IMR enforcement circuits are further to cause the flexible memory map to emulate the distinct second fixed memory map for use by the additional distinct circuitry component” and the remaining steps. Thus the rejection has been withdrawn.  Note, independent claim 13 comprises the same or similar limitations.

Allowable Subject Matter
Claims 1-6, 9-18 and 21 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: see Applicant’s Remarks dated 09/16/2021, pgs. 12-16.
Further, the prior art of record teaches a similar structure (i.e. integrating ARM into PCI – Acharya; US patent pub. 2017/0189187), bridging IA environments with non-IA environments (Lou; US patent pub. 2014/0250253) and non-IA/ARM ecosystems associated with a fixed memory map (NPL-Ruhalde; ARM corresponding to fixed positions in memory map).  However, while the combined pieces of prior art teaches reading/writing/transmitting between the two ecosystems (“posted writes originating from IP coupled to the PCI-based fabric are converted to non-posted writes and serialized via the fabric-to-fabric bridge and forwarded to the ARM-based ecosystem” – Acharya; Abstract), it does not necessarily teach to cause a flexible memory map (I.e. associated with IA/Intel/IOSF/PCI ecosystem) emulating a fixed memory map (i.e. the system memory includes a flexible memory map, the flexible memory map having target-based protections for memory or memory-mapped input/output (I/O), wherein the requesting one circuitry component is associated with a first fixed memory map; at least one of the one or more IMR enforcement circuits is to cause the flexible memory map to emulate the first fixed memory map for use by the requesting one circuitry component; an additional distinct circuitry component of the multiple distinct circuitry components is associated with a distinct second fixed memory map; and at least one of the one or more IMR enforcement circuits are further to cause the flexible memory map to emulate the distinct second fixed memory map for use by the additional distinct circuitry component.”  Claim 13 comprises the same or similar limitation as claim 1 and is, therefore, allowable for at least these reasons.  
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137